Citation Nr: 1511981	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served in the Philippine Scouts from July 1946 to December 1949.  The Appellant is the Veteran's spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  An August 2009 rating decision denied the claim of entitlement to service connection for the cause of the Veteran's death, the decision was not appealed, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the August 2009 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The August 2009 decision is final.  38 U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claim to reopen the previously denied claim for service connection for the cause of the Veteran's death.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to that issue.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).

Here, the Veteran did not submit any new and material evidence within the year following the August 2009 rating decision, nor did he file a timely appeal to the August 2009 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In a March 2011 rating decision, the RO did not reopen the Appellant's claim for entitlement to service connection for the cause of the Veteran's death.  Although the RO found that new and material evidence had not been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the August 2009 denial was the RO's finding that the Veteran's service-connected pulmonary tuberculosis, minimal, inactive with bilateral endobronchitis, was not related to his cause of death.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the August 2009 rating decision that addresses this basis or provides another theory of entitlement.

The evidence of record in August 2009 consisted of the Veteran's service treatment records, post-service treatment evidence, and lay statements.  Since that time, the Appellant has submitted additional records that reference the Veteran's treatment, as well as a statement from the Veteran's physician that pulmonary tuberculosis class IV was one cause of the Veteran's death.  This evidence is new in that it was not of record in August 2009, and it is material in that it addresses the missing element of the claim, that is, a connection between the Veteran's service-connected disability of pulmonary tuberculosis, minimal, inactive with bilateral endobronchitis, and his death.  Thus, it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death has been received, and the claim, to this extent only, is granted.  See Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been received, the claim for service connection for the cause of the Veteran's death is reopened.


REMAND

Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO did not reopen the Veteran's claim for service connection for the cause of the Veteran's death; thus, as the Board herein reopened the claim, the issue should be remanded for the RO to contemplate the claim on the merits.  

Further, the Board finds that a remand is necessary to obtain another opinion with regard to a relationship between the cause of the Veteran's death and his military service.  To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran was service-connected for pulmonary tuberculosis, minimal, inactive with bilateral endobronchitis.  Pulmonary tuberculosis class IV was listed on the death certificate as a significant condition contributing to death.  Additionally, as indicated, the Veteran's private physician suggested that pulmonary tuberculosis contributed to the Veteran's cause of death.  An opinion was obtained relevant to the etiology of the Veteran's cause of death in May 2009, but new evidence has since been added to the claims file.  Additionally, the May 2009 examiner opined only that the Veteran's service-connected pulmonary tuberculosis, minimal, inactive with bilateral endobronchitis did not cause the respiratory condition that ultimately led to the Veteran's death.  As such, there is no competent medical evidence addressing whether the Veteran's service-connected pulmonary tuberculosis was a principal or contributory cause of death, rather than just casually sharing in producing death, or whether any other principal or contributory cause of death was etiologically related to the Veteran's military service.  As such, the Board finds that another opinion should be obtained.
Accordingly, the case is REMANDED for the following actions:

1. Request another opinion regarding the etiology of the cause of the Veteran's death.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  The opinion should be obtained from a pulmonologist.  All pertinent symptomatology and findings must be reported in detail.  Upon review of the claims file, the pulmonologist should respond to the following:

a.  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's service-connected pulmonary tuberculosis, minimal, inactive with bilateral endobronchitis was the principal cause or a contributory cause of death?

b.  With respect to the Veteran's documented cause of death of acute respiratory failure, with COPD and community acquired pneumonia listed as the underlying causes of death, and with hypertensive atherosclerotic cardiovascular disease and chronic renal disease listed as other significant conditions contributing to death, is it at least as likely as not (a 50 percent or higher degree of probability) that these disorders are etiologically related to the Veteran's military service or that the Veteran's death was otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Appellant, and return the appeal to the Board for appellate review, after the Appellant has had an adequate opportunity to respond.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


